The charge: "You are instructed that the defendant is not an insurer of the safety of persons passing along the street, but is only obligated to keep said streets *Page 263 
in a reasonably safe condition for the safety of persons passing thereover," was favorable to appellant, and, therefore, affords no ground for reversal. 3 Tex.Jur. 1269. The court is in agreement that the judgment of the lower court should be reversed and the cause remanded on the second error discussed by Mr. Justice O'QUINN.